 

\J'l

\D¢OO ‘--.I G'\

10
ll
12
13‘
14
15
16
17
13

19'

20
21
22
23
24
25
26

-I>~L)JNP-‘

Case 2:19-cv-00110-JLR Docu'ment 7 Filed 02/25!19 Page 1 of 4

THE HONORABLE JAMES L. R()BART

UNITED sTATEs DISTRICT COU`RT
WEsTERN DIsTRICT or WASHINGTON

AT SEATTLE
CARMEN JOHN PERRI, an individual,
Case No. 2219-cv-00110
Plaintiff,
STIPULATION AND
v. {-PReP(-)»sEM 0R1)ER To N/
EXTEND DEA])LINE FOR
WEDGEWOOD COURT III ASSOCIA~TES- DEFENI)ANT TO RESPOND
LLC, a Washington limited liability TO COMPLAINT
company,
NOTE ON MOTION
Defendant. CALENDAR:
FEBRUARY 25, 2019

 

 

 

 

Plaintit`f Carmen John Perri (“Plaintiff’) and defendant Wedgewood Court III Asso'ciates,
LLC (“Defendant”), by and through their undersigned counsel, hereby stipulate to a 30-day
extension of the time for Defendant to answer or otherwise respond to the Complaint [Dkt. No. l]
to further facilitate the prospect of settlement discussions l

The Parties hereby submit that good cause exists for extension of the time for Defendant
110 answer or otherwise respond to the Complaint, as follows

1_. Plaintii"f filed the Complaint on January 24, 2019.

2. Del"endant received the Summons and Complaint on February 7, 20-19.

3. lf properly served, Defendant’s response to the Complaint is due on February 28,

2019, pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i).

stipulation AND [PRoPosED] oRDER To EXTEND GOLDFABB & HUCK
DEADL]NE TO RESPOND TO COl\/IPLAINT - l ROTI'I RIO]AS, PLLC
925 Fourth Avenue, Suite 3950
Seattle, Washinglon 9 8104
(206) 452-02 60

 

 

 

QO--JQ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv~OOllO-JLR Document 7 Filed 02/25/19 F'age 2 of 4

4. Plaintiff hans made a settlement demand, and, to allow Defendant the opportunity
to consider the settlement demand, the parties have agreed to a 30-day extension of the deadline
for Defendant to respond to the Complaint, to a new deadline of April 1, 2019. The parties agree
that the requested extension Would facilitate such discussions, by allowing more time before
Defendant undertakes the expense of preparing a response to the Complaint.

RESPECTFULLY SUBM'[TTED this February 25, 2019

/s/Kft W. Roth

Kit W. Roth, WSBA No. 3305‘9

/S/ R. Omar Rz'o;'as

R. Omar Riojas, WSBA No. 35400

GOLDFARB & HUCK ROTH RIOJAS, PLLC

925 Fourth Avenue, Suite 3950

Seattle, Washington 98104

T.`elephone: (206) 452-0260

Faesimile:' (206) 397-`3062

E~mail: roth@goldfarb-huck.com
riojas@goldfarb-huck.eom

Attorneys for Defendant

/s/Dan\ N. Fiorito

Dan N. Fiorito, WSB.A No. 34009`

THE I_.AW OFFICE OF DAN N. FIORI'I`O II
344 NW 48*“ st '
Seattle, Washington 98107

PHONE: 206-299-1582

FAX: 206-270-7590

Email: dan@dantiorito.com

Attorney for Plaintiff

\

sTIPULATIoN AND [PRoPosED] oRDER To EXTEND GOLDFARB 311 HUCK
DE'ADLINE To RESPOND To C-oMPLAtNT'~ 2 ROTH RIoJAs, PLLC
925 Fourth Avenue, Suite 3950
Seattle, Washington 98104
(206)452-0260

 

 

 

Abe-J

--.lO\L.h

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cV-00110-JLR Document 7 Filed 02/25/19 Page 3 of 4

_QM
Pursuant to the parties’ stipulation, IT IS SO ORDERED.

ila
Dated this qua day of jV~<Z.\t> h , 2019

__ (1_ 2212

James L. R bart

United Stat s Distriet Court Judge

STIPULA'1`10N AND [PROPOSED] ORDER TO EXTEND
DEADLINE TO RESPOND TO COMPLAINT - 3

GOLD'F-ARB 8c HUCK

ROTH RIO]AS, PLLC
925 Fourth Avenue, Suite 3950
Seattle, Washington 98104
(206) 452-0260

 

 

 

 

en'.hu)l\)»_\

\DOO‘--IO\

10
11
12
13
14
15
'16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00110-JLR Doeument 7 Filed 02/25/19 Page 4 of 4

CERTIFICATE ()F SERVICE
1 hereby certify that on February 25, 2019 1 electronically filed the foregoing document

With the Clerl< of the Court using the CM/ECF system, which will send notification ;of such filing
to all registered parties. l
DATED this February 25, 2019.

/s/Kit W. Roth
Kit W. Roth, WSBA No. 33059

sTIPuLATION AND [PRoPosED] oRDER To EXTEND _ GOLDFARB & HUCK
DEADLINE TO RESPOND TO COMPLAINT - 4 ROTH RIO]AS, PLLC
925 Fourth Avenue, Suite 3950
Seattle, Washington 98104
(206)452-0260

 

 

